Citation Nr: 0703860	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  03-10 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected traumatic arthritis of the right ankle, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected traumatic arthritis of the left ankle, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.  

Procedural history

The veteran served on active duty in the United States Army 
from August 1967 to December 1967.

Service connection was granted for a bilateral ankle 
condition in a September 1970 rating decision; a 
noncompensable (zero percent) disability rating was assigned.  

In an October 1974 rating decision, the veteran's service-
connected bilateral ankle disability was awarded a 10 percent 
disability rating.  

In a March 1986 decision, the Board determined that the 
veteran was entitled to separate 10 percent disability 
ratings for the service-connected right and left ankles; this 
finding was incorporated in the RO's November 1987 rating 
decision.

In a September 1994 rating action, the RO increased the 
veteran's service-connected right ankle disability to 20 
percent disabling.

This case concerns the above-referenced June 2002 rating 
decision, in which the RO continued the veteran's service-
connected right and left ankle disabilities at 20 percent and 
10 percent disabling, respectively.  The veteran initiated an 
appeal of that decision, which was perfected with the timely 
submission of his substantive appeal in April 2003.

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the Boston RO in October 2006.  The 
transcript of the hearing is associated with the veteran's 
claims folder.

Issues not on appeal

In a March 2004 rating decision, the RO denied a claim of 
entitlement to service connection for generalized 
osteoarthritis/migratory arthritis, although it appears the 
veteran was in fact attempting to reopen previously-denied 
claims for secondary service connection for arthritis in the 
back, bilateral wrists and bilateral knees.  The veteran's 
representative attempted to clarify this matter by indicating 
the veteran indeed was attempting to reopen these previously-
denied claims rather than seeking service connection for a 
migratory disease like osteoarthritis.  See the December 29, 
2004 notice of disagreement.  However, in issuing a statement 
of the case (SOC) on the matter in December 2005, the 
Decision Review Officer (DRO) continued to adjudicate the 
issue of direct service connection for osteoarthritis.  

During the October 2006 Travel Board hearing, the veteran 
himself testified that he was seeking secondary service 
connection for his back, bilateral knees and bilateral 
wrists, rather than direct service connection for a 
generalized disease process like osteoarthritis.  See the 
October 2006 Travel Board hearing transcript, page 16.  

Accordingly, based on the testimony of the veteran and 
statements made by his representative during the October 2006 
Travel Board hearing, the Board concludes that the veteran 
has withdrawn the issue of entitlement to service connection 
for generalized osteoarthritis/migratory arthritis.  See 
38 C.F.R. § 20.204(b)(1) (2006).

Additionally, the Board construes the above-referenced 
statements as an attempt to reopen the previously-denied 
claims of entitlement to secondary service connection for 
arthritis of the back, bilateral wrists and bilateral ankles.  
Although the RO issued a VCAA letter dated January 12, 2006 
concerning these issues, they have not yet been adjudicated 
by the RO, and they are therefore referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of issues not 
yet adjudicated by the RO].


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's service-connected right ankle disability is 
manifested by limited motion.

2.  The medical and other evidence of record indicates that 
the veteran's service-connected left ankle disability is 
manifested by virtually full ranges of motion, with no 
functional loss identified on objective examination.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for the service-connected right ankle disability are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5271 (2006).

2.  The criteria for a disability rating in excess of 10 
percent for the service-connected left ankle disability are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks increased disability ratings for his 
service-connected right and left ankle disabilities.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.


The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his increased rating claims in 
a letter from the RO dated November 20, 2006, which will be 
further detailed in the Dingess discussion below.

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claims and advised of the 
provisions relating to the VCAA in a letter from the RO dated 
March 23, 2005.  Specifically, the veteran was advised in the 
March 2005 VCAA letter that VA is responsible for obtaining 
relevant records from any Federal agency, including records 
kept by VA treatment centers and the Social Security 
Administration.  With respect to private treatment records, 
the March 2005 letter informed the veteran that VA would make 
reasonable efforts to obtain relevant records not held by any 
Federal agency.  

The March 2005 VCAA letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or otherwise cannot get the evidence, we will notify you.  
It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency" [Emphasis in original].  The veteran 
was also advised in the November 2005 letter that a VA 
medical examination was being scheduled to make a decision on 
his claims [such was accomplished in April 2005].

The Board notes that the above-referenced March 2005 VCAA 
letter specifically requested of the veteran: "If there is 
any other evidence or information that you think will support 
your claim[s], please let us know.  If you have any evidence 
in your possession that pertains to your claim[s], please 
send it to us."  This request complies with the requirements 
of 38 C.F.R. § 3.159 (b) in that it informed the veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.  

The veteran was not initially provided notice of the VCAA 
prior to the initial adjudication of his claims, which was by 
rating decision in June 2002.  The Board is of course aware 
of the Court's decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), which appears to stand for the proposition 
that VCAA notice must be sent prior to adjudication of an 
issue by the RO.  

Crucially, the veteran was provided with VCAA notice through 
the March 2005 VCAA letter and his claims were readjudicated 
in the December 2005 SSOC, after he was provided with the 
opportunity to submit evidence and argument in support of his 
claims and to respond to the VA notice.  See Mayfield v. 
Nicholson, No. 02-1077 (December 21, 2006), slip opinion at 
5-6 [A SSOC that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision].  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the veteran in 
proceeding to consider his claims on the merits.  The veteran 
has pointed to no prejudice resulting from the timing of the 
VCAA notice.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The veteran was provided specific notice of the Dingess 
decision in the above-referenced letter from the RO dated 
November 20, 2006 which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  With respect to effective date, the November 
2006 letter instructed the veteran that two factors were 
relevant in determining effective dates of increased rating 
claims: when the claim was received; and when the evidence 
"shows a level of disability that supports a certain rating 
under the rating schedule or other applicable standards."  
The veteran was also advised in the letter as to examples of 
evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records the veteran 
may not have submitted and reports of treatment while 
attending training in the Guard or Reserve. 

With respect to the veteran's increased rating claims, 
elements (4) and (5) are rendered moot via the RO's denial of 
an increased disability ratings for the veteran's service-
connected right and left ankle disabilities [element (1) is 
not in dispute, and elements (2) and (3) are irrelevant, as 
service connection has already been granted for the claim.]  
In other words, any lack advisement as to those two elements 
is meaningless, because disability ratings and effective 
dates were not assigned.   Because as discussed below the 
Board is denying the veteran's claims, elements (4) and (5) 
remain moot.

The veteran testified during his October 2006 Travel Board 
hearing that he received all treatment at the VA outpatient 
clinic in Boston, and did not indicate that he had any 
additional evidence to submit pertaining to the increased 
rating claims on appeal.  Because there is no indication that 
there exists any evidence which could be obtained which would 
have an effect on the outcome of this case, no further VCAA 
notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the appellant].   

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained reports of VA treatment of 
the veteran, which will be discussed further below.  
Additionally, the veteran was afforded fee-basis examinations 
in June 2002 and April 2005.  The reports of these 
examinations reflect that the examiner reviewed the veteran's 
past medical history, recorded his current complaints, 
conducted appropriate physical examinations and rendered 
appropriate diagnoses and opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  As 
noted in the Introduction, the veteran presented personal 
testimony to the undersigned Veterans Law Judge at a Travel 
Board hearing at the Boston RO in October 2006. 

Accordingly, the Board will proceed to a decision.  For the 
sake of brevity, the Board will analyze both the right and 
left ankle claims together, as they are rated under the same 
diagnostic code and evidence similar symptomatology.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

The veteran's service-connected ankle disabilities are 
currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5010-5271.  See 38 C.F.R. § 4.27 (2006) [hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen]. 

Diagnostic Code 5010, which pertains to traumatic arthritis, 
instructs to rate as degenerative arthritis.  Diagnostic Code 
5003 specifies that degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  In the absence of compensable 
limitation of motion, a 10 percent rating may be assigned for 
arthritis with X-ray evidence of involvement of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2006).

Under Diagnostic Code 5271 [ankle, limited motion], marked 
limitation of motion in the ankle warrants a 20 percent 
disability rating, and moderate limitation of motion in the 
ankle warrants a 10 percent disability rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2006).

The Board observes that the words "moderate" and "marked" 
are not defined in the VA Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  See 38 C.F.R. § 4.6 (2006).  The Board observes 
in passing that "moderate" is defined as "of average or 
medium quality, amount, scope, range, etc."  Webster's New 
World Dictionary, Third College Edition (1988) 871.  
"Marked" is defined as "noticeable; obvious; appreciable; 
distinct; conspicuous." Id. at 828.   

For purposes of VA compensation, normal dorsiflexion of the 
ankle is zero to 
20 degrees and normal ankle plantar flexion is zero to 45 
degrees.  
See 38 C.F.R. § 4.71a, Plate II (2006).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2006).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2006).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2006).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2006).

Analysis

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran evidences arthritis in both ankles, so employment 
of Diagnostic Code 5010 with further consideration of 
Diagnostic Codes 5003 and 5271 [ankle, limitation of motion 
of] clearly applies to the veteran's right and left ankle 
disabilities.  The remaining diagnostic codes pertaining to 
the ankle involve malunion of the os calcis or astragalus or 
ankylosis of the joint, none of which is present in this 
case.

The veteran has suggested no other diagnostic code, and the 
Board cannot identify a diagnostic code that would be more 
appropriate.  Indeed, the arguments of the veteran's 
representative have been with regard to Diagnostic Code 5271.  
See, e.g., the September 16, 2002 notice of disagreement.  
Therefore, the Board will evaluate the veteran's service-
connected right and left ankle disabilities under Diagnostic 
Code 5271.  

Schedular rating

The veteran is in receipt for the maximum rating for his 
right ankle disability under the applicable diagnostic code, 
Diagnostic Code 5271.  Accordingly, this discussion will 
focus on whether the veteran's left ankle warrants a 20 
percent disability rating under Diagnostic Code 5271.

The report of the veteran's June 2002 fee-basis examination 
report shows that for the left ankle, the veteran could 
dorsiflex a full 20 degrees and plantar flex a full 
45 degrees.  Additionally, VA outpatient records dated in 
July 2002, September 2002, April 2003, October 2003 and June 
2004 indicated the veteran was able to achieve full range of 
motion in the bilateral ankles.

The April 2005 fee-basis examination report, in which the 
veteran was examined by the same physician, demonstrates the 
veteran could dorsiflex 15 degrees and plantar flex a full 45 
degrees.  Though passive examination revealed the veteran was 
unable to achieve much in the way of dorsiflexion, the 
examiner noted that the veteran was able to achieve complete 
dorsiflexion without apparent pain when the veteran's ankles 
were placed in a "runner's starting position."  Based on 
such, the examiner concluded that the veteran had "no 
obvious current limitation in the ankles' range of motion at 
this time."  

The objective medical evidence thus indicates that the 
veteran was able to attain full dorsiflexion and full plantar 
flexion in the left ankle in June 2002.  The more recent 
April 2005 examination report shows a loss of 5 degrees of 
dorsiflexion; however, the veteran was still able to achieve 
75 percent of the normal range of dorsiflexion and full 
plantar flexion in the left ankle.  At worst, the loss of 
range of motion may be characterized as "moderate."  

In addition, the objective medical evidence does not indicate 
that the veteran walks with a limp or requires the use of an 
assistive device such as a cane or a brace for the left 
ankle, which arguably would constitute "marked" (i.e. 
noticeable) disability.  The April 2005 examiner noted that 
the veteran did not require an assistive device for 
ambulation and he did not reveal any signs of abnormal 
weight-bearing.  Additionally, the veteran's posture was 
within normal limits.  

With respect to gait, the examiner noted that the veteran 
walked with a gait that was "very slow and careful" during 
examination, but upon leaving the examiner's office and 
entering the parking lot the veteran's gait "was more nearly 
fluid and approximating normal walking speed."  

In short, the veteran's service-connected left ankle 
disability is manifested by complaints of pain, with 
objective clinical findings showing little to no limitation 
of motion.  Indeed, there is a strong suggestion in the 
recent examination report of exaggerating of symptomatology 
on the part of the veteran, in particular the difference in 
his gait when he believed that he was not being observed.  In 
any event, the objectively identified loss of motion barely 
equates to moderate, let alone marked, disability.  
Accordingly, a disability rating in excess of the currently 
assigned 10 percent is not warranted for the veteran's left 
ankle disability.

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2006); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2006); Fanning v. Brown, 4 Vet. App. 
225 (1993).

The Board notes that the veteran evidences surgical scars on 
both service-connected ankles.  The medical evidence, 
however, particularly the April 2005 fee-basis examination, 
indicates that these scars were "healed completely, without 
induration, ulceration, or inflammation, or gross 
thickening."  A separate rating for scarring associated with 
the service-connected ankle disabilities is therefore not 
warranted.

DeLuca considerations

In evaluating the veteran's increased rating claims, the 
Board must also address the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (2006).  See DeLuca, supra.  

The veteran has complained of severe right and left ankle 
pain.  See the October 2006 hearing transcript, page 4.  
However, there is no support in the objective medical 
evidence for an increased rating based on functional loss.  
The fee-basis examiner was unable to identify any gait 
problems, as was noted above.  Additionally, the fee-basis 
examiner found that the veteran's ankle symptomatology did 
not affect his employability.  Indeed, in April 2005 the fee-
basis examiner specifically concluded with respect to both 
ankles that the veteran's "joint range of motion is not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use." 

Although the Board has taken the veteran's self-reports of 
severe pain and associated functional loss into account, it 
places greater weight of probative value on the objective 
medical evidence of record, which does not document any 
significant functional loss.  Again, the Board notes that 
there may be exaggeration of symptoms at work here.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence]. 

Thus, there is no basis on which to assign a higher level of 
disability based on 38 C.F.R. §§ 4.40 and 4.45. 

Extraschedular rating consideration

The RO has not at any time adjudicated the matter of the 
veteran's entitlement to an extraschedular rating, and the 
veteran has never raised the matter himself.  Moreover, the 
veteran has not identified any factors which may be 
considered to be exceptional or unusual.  Accordingly, the 
matter of the veteran's potential entitlement to an 
extraschedular rating will not be considered by the Board.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) [the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance]; see also Bernard v. Brown, 
4 Vet. App. 384 (1993).

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claims of entitlement to increased 
ratings for his service-connected right and left ankle 
disabilities.  The benefits sought on appeal are accordingly 
denied.  


ORDER

Entitlement to a disability rating in excess of 20 percent 
for the veteran's service-connected right ankle disability is 
denied.

Entitlement to a disability rating in excess of 10 percent 
for the veteran's service-connected left ankle disability is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


